           Case 1:19-cv-06849-RJS Document 19 Filed 05/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TEVIN MIZELL,
                               Petitioner,                         19-CV-6849 (RJS)
                       -v-                                         14-CR-0212 (RJS)

UNITED STATES OF AMERICA,                                               ORDER

                               Respondent.

RICHARD J. SULLIVAN, Circuit Judge:

         On May 6, 2020, the Court issued an order denying Defendant Tevin Mizell’s petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2255. (19-cv-6849, Doc. No. 15.) The Court is now in

receipt of a letter from Defendant requesting the issuance of a certificate of appealability. (19-cv-

6849, Doc. 18.) For the reasons set forth in the Court’s eleven-page order, the Court concludes that

Defendant has not “made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, the Court will

not issue a certificate of appealability. The Clerk of the Court is respectfully directed to terminate

the motion pending at 14-cr-212, document number 995, and 19-cv-6849, document number 18.

SO ORDERED.

Dated:          May 29, 2020
                New York, New York

                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
